DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 12/03/2018, has been received, entered into the record, and considered.  See attached form PTO-1449.

Specification
The disclosure is objected to because of the following informalities: 
On line 7 of paragraph [0017], the clause “”system of claim 16, wherein” is redundant, which should be deleted.
Appropriate correction is required.

Claim Objections
Claims 4, 5,  are objected to because of the following informalities:  
Claim 4, line 1, “The system of any preceding claim” should be read as “The system as in any of the preceding claims”.  
Claim 5, line 1, “The system of any preceding claim” should be read as “The system as in any of the preceding claims”. 
Claim 9, last line, there are two periods which should be corrected. 
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, 15, 17-21, 23-38 of copending Application No. 16/768.699. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant application# 16/208,513
Co-pending# 16/768,699
1
1
2
2
3
3
4
4
5
5

6+7
7
8
8
9+10+11+12+15
9
17+21
10
18+19+20
11
23
12
24
13
25+26+27+28
14
29+30
15
31+32+33
16
34
17
35
18
36
19
37
20
38


Claims 1-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-12, 15, 17-21, 23-38, as noted hereinabove. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 1) Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 14 recites “a system comprising a computer readable medium”. Claim 14, broadly read, might include a non-patentable transitory signal via the claim 14 terminology "computer-readable medium," which is not comprehensively defined by the specification. Transitory signals are non-statutory subject matter. In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). 
It is suggested to amend the claim(s) to read as a “non-transitory computer-readable storage medium” because the word medium is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. 
.Claims 15-20, are dependent upon claim 14, do not add any limitations which correct the deficiencies of claim 17, and are therefore also similarly rejected.

Claim 1 recites a system… comprising: a) a non-transitory computer readable medium storing a plurality of modules,… comprises: a storage module, an entry module, an initiation module, a sharing module, an intelligent query module and a group activity module; b) a dynamic display means; and c) a database
The limitation of a system with a plurality of modules to store, entry, initiate, share, intelligent query and group activity… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer readable medium with modules, a display, a database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “store, entry, share…” in the context of this claim encompasses the ideas of having a collaborate system for users to communicate is also relating to methods of organizing human activity (i.e. business relation and managing interactions/relationships between people). Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element because other than “a computer readable medium with modules, a display, a database” which are merely generic technological elements to implement the abstract idea of collaborative system. The system is recited at a high-level of generality (i.e. storage/database to store, dynamic display to display…) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to considering the additional elements in terms of being significantly more than the identified abstract idea, it is noted that the additional elements as computer medium with modules, display and database are merely generic technological elements to implement the abstract idea of a collaborative system. The system elements perform the generic function such as a computer readable medium with processor to execute modules, database to store data and dynamic display to displaying information – these additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. 

Claim 14 recites a system comprising a computer readable medium comprising instruction that when executed on a processor, perform the step of registering, storing, rendering and dynamically displaying the information in the profile as map view, bubble or cluster view, list or tabular view. With similar features called in the counterpart claim 1, therefore, is rejected for the same reasons as set forth above, because other than reciting “a computer readable medium, a processor” nothing in the claim element precludes the step from practically being performed in the mind.
Claims 2-10; 12-13, 15-20  are dependent on claim 1, 11, 14, respectively, it is thus rejected for the same reasons as they are directed towards further aspects of the abstract idea without providing additional elements beyond those identified in the abstract idea. Each of these claims does not add anything that would make it statutory, it merely describes what users are within the system, types of users, how the interface displays information, how users provide information, registering, authenticating, adding user profile ID and password, providing focused search, creating a group and joining an existing group. The additional elements are not significantly more than the identified abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burritt et al. (US Pub No. 2012/0110083), in view of Tumuluri et al. (US Pat No. 8,935,328).
As per claim 1, Burritt teaches a system for research collaboration comprising a non-transitory computer-readable storage medium storing a plurality of modules, each module comprising instructions that when executed on a processor, cause the processor to perform a series of steps, wherein the plurality of modules comprises:
a storage module (i.e. a database 166, [0062]; organization employer's database 120, [0065]; database server 124, [0067]; the broker 158, in step 308, provides the information to the database server 124. The database server 124 updates the database 154, as needed, and maps the data to fields of each enterprise network 104a-n to receive all or part of the information, [0076]), an entry module (i.e. and entry of an identity and/or protected password, [0094]), an initiation module (i.e. to initiate and respond to communications with the ICCOS network 108, [0052]), a sharing module (i.e. share data and an explicit and/or implicit search engine, [0062]), an intelligent query module (i.e. filtering information from the database 120 before it is delivered to the ICCOS network 108, [0052]; an explicit and/or implicit search engine, [0062]), and a group activity module (i.e. a mechanism for subject matter experts, whether individuals or business organizations, to be paired with business organizations seeking collaboration partners, 0048]; obtain an answer to a question from someone in the person's contact network, and/or establish new business relationships by joining, for example, alumni, industry, or professional or other relevant groups, [0061]);
b) a dynamic display means (i.e. identify a set of potential business organization and/or individual collaborators. In one configuration, the mapping is performed by servers in the social networks, [0082]; candidate collaborator responses are collected, [0085]; when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]; data on the filtered candidate collaborators are either forwarded to the requestor and/or the request itself is forwarded to the candidate collaborators for consideration, [0084]); and
c) a database (i.e. information in the database 120 of an enterprise network, [0066]; the database server 124 of an update or change to one or more fields in a specified profile, [0067]; information in the database 166 of a social network, [0073]).
Burritt implicitly teaches the term “display” as a request is received from a business organization for a collaboration candidate ... candidate collaborator responses are collected, packaged and forwarded to the requestor, [0079-0085]; when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]).
Burritt does not clearly state this term.
Tumuluri teaches this term as displaying the 3D model (i.e. Various means for displaying the 3D model can be used for commercial application, col. 4, lines 43-59; group of multiple users to visualize a 3D model in real-time, col. 3, lines 15-38; "online commerce", "online education", "online customer support", "online design", "healthcare" and all those fields which lend themselves to collaborative visualization with "3D models", col. 3, lines 39-45).
It would have been obvious to one of ordinary skill of the art having the teaching of Burritt, Tumuluri before the effective filing date of the claimed invention to modify the system of Burritt to include the limitations as taught by Tumuluri. One of ordinary skill in 

As per claim 11, Burritt teaches a computer-implemented method for collaboration between organization, comprising the steps of:
a) registering two or more organizations for access to the system (i.e. Business entities, such as corporations, would register to this inter-company brokering service for all participating employees, [0051]);
b) creating a profile (i.e. Collaboration profiles 152a-i contain information descriptive of an instance of an inter-corporate collaboration, [0053]) for each organization (i.e. employee profile, contractor profile, corporate collaboration profiles, [0053]), wherein the profile includes information selected from the group consisting of: the name of the organization (i.e. identities of members (e.g., employees/contractors) from each collaborator, [0053]), the type of organization (i.e. name and/or subject matter of collaboration, [0053]), the domain or domains of the organization (i.e. scope of work in collaboration, [0053]), the address of the organization (i.e. contacts and contact information, [0053]), the size of the organization, the qualifications (i.e. performance evaluation or rating of each collaborator or member thereof, [0053]), expertise and proficiencies of the organization (i.e. The employee and contractor profiles include various types of personal and professional information, [0053]), the research interests of (i.e. research and communicate with cross-company team members in the productive completion of cross-company efforts, [0051]), the resources of the organization (i.e. The content server 174 comprises social software, which includes one or more applications allowing subscribers to the social network to interact and share data and an explicit and/or implicit search engine, [0062]), and the needs of the organization (i.e. Once a critical mass of businesses in any industry were using this approach it would be easy to rapidly instantiate a "cross-company team" that would allow members to rapidly identify, research and communicate with cross-company team members in the productive completion of cross-company effort, [0051]);
c) dynamically displaying (i.e. identify a set of potential business organization and/or individual collaborators. In one configuration, the mapping is performed by servers in the social networks, [0082]) all or a portion of each organization's profile in a map view (i.e. The database server 124 updates the database 154, as needed, and maps the data to fields of each social network 112a-m to receive all or part of the information, [0071]), a bubble or cluster view, a list view (i.e. candidate collaborator responses are collected, [0085]) or tabular view (i.e. when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]; data on the filtered candidate collaborators are either forwarded to the requestor and/or the request itself is forwarded to the candidate collaborators for consideration, [0084]);
d) creating at least one group of the two or more organizations (i.e. candidate collaborator responses are collected, packaged and forwarded to the requestor, [0085]), wherein the organizations in the group initiate at least one real-time collaborative activity (i.e. a request is received from a business organization for a collaboration candidate ... matching business organizations with one another and with individuals, [0079]).
Burritt implicitly teaches the term “display” as a request is received from a business organization for a collaboration candidate ... candidate collaborator responses are collected, packaged and forwarded to the requestor, [0079-0085]; when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]).
Burritt does not clearly state this term.
Tumuluri teaches this term as displaying the 3D model (i.e. Various means for displaying the 3D model can be used for commercial application, col. 4, lines 43-59; group of multiple users to visualize a 3D model in real-time, col. 3, lines 15-38; "online commerce", "online education", "online customer support", "online design", "healthcare" and all those fields which lend themselves to collaborative visualization with "3D models", col. 3, lines 39-45).
It would have been obvious to one of ordinary skill of the art having the teaching of Burritt, Tumuluri before the effective filing date of the claimed invention to modify the system of Burritt to include the limitations as taught by Tumuluri. One of ordinary skill in the art would be motivated to make this combination in order to provide collaborative 3D visualization and real-time interaction by multiple users on a computer network in view of Tumuluri (col. 2, lines 43-48), as doing so would give the added benefit of multiple users on a computer network can simultaneously visualize, interact, share and modify a selected 3D model in real time as taught by Tumuluri (col. 2, lines 43-48).

As per claim 14, Burritt teaches a system for research collaboration comprising a computer-readable medium comprising instruction that when executed on a processor, perform the steps of
a) registering at least one organization on the system (i.e. Business entities, such as corporations, would register to this inter-company brokering service for all participating employees, [0051]);
b) storing information (i.e. Collaboration profiles 152a-i contain information descriptive of an instance of an inter-corporate collaboration, [0053]); employee profile, contractor profile, corporate collaboration profiles, [0053]) about the registered organization in a profile on a non-transitory computer-readable storage medium (i.e. a database 166, [0062]; organization employer's database 120, [0065]; database server 124, [0067]; the broker 158, in step 308, provides the information to the database server 124. The database server 124 updates the database 154, as needed, and maps the data to fields of each enterprise network 104a-n to receive all or part of the information, [0076]); and
c) rendering (i.e. identify a set of potential business organization and/or individual collaborators. In one configuration, the mapping is performed by servers in the social networks, [0082]) and dynamically displaying all or part of the information in the profile as a map view (i.e. The database server 124 updates the database 154, as needed, and maps the data to fields of each social network 112a-m to receive all or part of the information, [0071]), a bubble or cluster view, a list view (i.e. candidate collaborator responses are collected, [0085]) or tabular view (i.e. when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]; data on the filtered candidate collaborators are either forwarded to the requestor and/or the request itself is forwarded to the candidate collaborators for consideration, [0084]).
Burritt implicitly teaches the term “display” as a request is received from a business organization for a collaboration candidate ... candidate collaborator responses are collected, packaged and forwarded to the requestor, [0079-0085]; when the collaboration is completed, selected fields of the collaboration profile is pushed to the selected participants, [0092]).
Burritt does not clearly state this term.
Tumuluri teaches this term as displaying the 3D model (i.e. Various means for displaying the 3D model can be used for commercial application, col. 4, lines 43-59; group of multiple users to visualize a 3D model in real-time, col. 3, lines 15-38; "online commerce", "online education", "online customer support", "online design", "healthcare" and all those fields which lend themselves to collaborative visualization with "3D models", col. 3, lines 39-45).
It would have been obvious to one of ordinary skill of the art having the teaching of Burritt, Tumuluri before the effective filing date of the claimed invention to modify the system of Burritt to include the limitations as taught by Tumuluri. One of ordinary skill in the art would be motivated to make this combination in order to provide collaborative 3D visualization and real-time interaction by multiple users on a computer network in view of Tumuluri (col. 2, lines 43-48), as doing so would give the added benefit of multiple users on a computer network can simultaneously visualize, interact, share and modify a selected 3D model in real time as taught by Tumuluri (col. 2, lines 43-48).
As per claim 2, Burritt teaches the system of claim 1, wherein the storage module is configured to receive, index, and store information on the non-transitory computer-readable storage medium and to retrieve indexed and stored information from the non-transitory computer-readable storage medium (i.e. Collaboration profiles 152a-i contain information descriptive of an instance of an inter-corporate collaboration. Such descriptive information includes, for example, identities of collaborators (whether individuals or corporations) .. name and/or subject matter of collaboration ... designated contacts and contact information for each collaborator, and contact information for participants), [0053]).

As per claim 3, Burritt teaches the system of claim 2, wherein the information is stored in the database (i.e. a database 166, [0062]; organization employer's database 120, [0065]; database server 124, [0067]; the broker 158, in step 308, provides the information to the database server 124. The database server 124 updates the database 154, as needed, and maps the data to fields of each enterprise network 104a-n to receive all or part of the information, [0076]).

As per claim 4, Burritt teaches the system of any preceding claim, wherein the database is a relational database (i.e. When the computer-readable media is configured as a database, it is to be understood that the database may be any type of database, such as relational, hierarchical, object-oriented, and/or the like, [0035]).

As per claim 5, Burritt teaches the system of any preceding claim, wherein the 
(i.e. certain 
components of the system can be located remotely, [0097]).

As per claim 6, Burritt teaches the system of claim 1, wherein the dynamic display means is configured to render a graphical user interface on a display device selected from the group consisting of a computer monitor, a tablet, a smart television and a mobile phone (i.e. The communication devices 136a-y are packet-switched computational components, such as personal computers, laptops, personal digital assistants, wired or wireless phones, and other devices for presenting information to and receiving input from a subscriber to the respective enterprise network 104, [0056]).

As per claim 7, Tumuluri teaches the system of claim 6 wherein the graphical user interface is a map view (i.e. The database server 124 updates the database 154, as needed, and maps the data to fields of each social network 112a-m to receive all or part of the information, [0071]), a bubble view, or a group view (i.e. The invention allows a well defined group of multiple users to visualize a 3D model in real-time on their respective machine screens across a computer network, col. 3, lines 15-38; This makes the "3D Model" available for collaborative visualization and real-time interaction. All the other capabilities of 3D collaboration described elsewhere are applicable to such a reconstructed "3D Model" also. Such capabilities include selecting sub-objects, changing appearance, querying etc., col. 8, lines 30-45).

As per claim 8, Burritt teaches the system of claim 1, wherein:
(i.e. business organizations would subscribe for a fee to the ICCOS service in exchange for access to current information on other enterprises, employees and contractors thereof, and individuals, which may already have an existing relationship with the business organization subscriber, [0095]), and to authenticate and register the organizations, sub-organizations and individuals, thereby permitting access to the all or a portion of the modules of the system (i.e. authentication may be effected using digital certificates (with the certificate authority being the ICCOS network 154), and entry of an identity and/or protected password, [0094]);
b) the initiation module is configured to initiate communication, projects, and programs between organizations, sub-organizations and individuals (i.e. Returning to FIG. 1, each of the first, second, . . . nth enterprise networks 104a-n includes a database 120, a database server 124 in communication with the database 120 to access and update information stored in the database 120, an ICCSOS server 128 to initiate and respond to communications with the ICCOS network 108, [0052]);
c) the sharing module is configured to enable organizations, sub-organizations and individuals to exchange information (i.e. who share interests and/or activities, or who are interested in exploring the interests and activities of others, [0039]);
d) the intelligent query module (i.e. As the individual employee performs work over the years for multiple companies, he or she builds up a continuously updated record of accomplishment, recommendations and knowledge that is all readily re-usable and publishable by him or her, within the bounds of contractual agreements with prior employers, in securing their next employment or project, [0023]) is configured to perform query-based searches and locate, store and retrieve information relevant to a query and the intelligent query module perceives, learns, remembers and adapts queries based on query history and user input (i.e. Upon receipt of the filtered data from the ICCOS server 128, the broker 158, in step 220, provides the information to the database server 124. The database server 124 updates the database 154, as needed, and maps the data to fields of each social network 112a-m to receive all or part of the information, [0071]); and
e) the group activity module is configured to allow organizations, sub-organizations and individuals to create new groups and to join existing groups (i.e. In step 416, data on the filtered candidate collaborators are either forwarded to the requestor and/or the request itself is forwarded to the candidate collaborators for consideration, [0084]).

As to claims 9, 12, Burritt teaches the system of claim 8, wherein the organizations, sub-organizations and individuals within a group can initiate and participate in real-time collaborative activity among other organizations, sub-organizations and individuals in the group, wherein the real-time collaborative activity is selected from the group consisting of document sharing, data sharing, entering into collaborative projects, managing collaborative projects, messaging via message boards, direct messaging, audio conferencing and video conferencing (i.e. The term "social network service" is a service provider that builds online communities of people, who share interests and/or activities, or who are interested in exploring the interests and activities of others, [0039]; one or more applications allowing subscribers to the social network to interact and share data and an explicit and/or implicit search engine, [0062]).

As to claims 10, 13, 15, Tumuluri teaches  the system of claim 8, wherein:
a) the organizations are selected from the group consisting of colleges, universities, medical schools, research institutes, foundations, human and veterinary hospitals, human and veterinary clinics, pharmaceutical companies, and biotechnology companies, medical device research, development and manufacturing companies, diagnostic laboratories, reference laboratories, contract research organizations, government institutes, government laboratories, government agencies, venture capitalist firms, investment banks, philanthropic groups, philanthropic societies, disease-focused patient groups, and professional associations (i.e. "online commerce", "online education", "online customer support", "online design", "healthcare" and all those fields which lend themselves to collaborative visualization with "3D models", col. 3, lines 39-45);
b) the sub-organizations are selected from the group consisting of: a university department; a hospital department (i.e. Utility of such authentication can be found in one example of medical imaging and diagnostic, wherein in a healthcare situation a remote located radiologist could comment and sign-off on a reconstructed 3D model of a CT-Scan, col. 8, lines 46-59); a company department; a division; a subsidiary; a regional campus; a regional office; a regional building; regional satellite; an individual research laboratory; and a core shared facility operation (i.e. both buyer and seller can visualize and share the 3D model of the jewellery on their respective machine and can interact in real-time and modify the jewellery design simultaneously and directly without giving uploading any coded command to the server and then allowing the server to make those changes in the 3D model. This creates an effect in the buyer-seller interaction as though they are both in the same room and are experimenting with various combinations of rings, col. 9, line 21 to col. 10, line 4); and
c) the individuals are selected from the group consisting of professionals; physicians; surgeons; specialists; scientists; veterinarians; officers; directors; managers; stakeholders; administrators; consultants; attorneys; content contributors; curators; librarians; moderators; involuntary supporters; voluntary supporters; researchers; investigators; technicians; professors; lecturers; undergraduate students; graduate students; medical students; inventors; project managers; grant writers; and technical writers (i.e. For instance in an e-learning scenario, where a chemical bond is being studied in 3D, a student can write a few questions alongside the model. These questions can be dealt with in subsequent student teacher-session. These notes can be persisted on choice, col. 7, lines 19-30).

As per claim 16, Burritt teaches the system of claim 14, wherein registering at least one organization on the system comprises the steps of:
a) selecting an entry module (i.e. The system can provide a mechanism for subject matter experts, whether individuals or business organizations, to be paired with business organizations seeking collaboration partners, [00048]) comprising instructions that when executed on a processor, cause the processor to:
(i.e. The database 120 has a structure for accepting, storing and providing, on demand, data for one or more users or applications, [0053]) selected from the group consisting of name, address, mail ID, a security code, and domain of interest (i.e. Business entities, such as corporations, would register to this inter-company brokering service for all participating employees, [0051]; name, contact information  .. name and/or subject matter of collaboration, activities to be performed during collaboration and identities of actors for each activity, each collaborator's corresponding scope of work in collaboration, result of collaboration, performance evaluation or rating of each collaborator or member thereof, identities of members (e.g., employees/contractors) from each collaborator, designated contacts and contact information for each collaborator, and contact information for participants), [0053]);
ii) comparing the authenticating information to authentic information for the organization (i.e. receives queries indirectly from a potential collaborator, such as through a social network, or directly from the potential collaborator, seeking a potential collaborator having specified qualifications for collaboration projects, [0060]; a defined subset of the enterprise employee database information (e.g., title, telephone number, email contact and instant messaging contact information) into the public/professional social network profiles of their employees, [0048]);
iii) authenticating the organization when the information of i) and ii) match (i.e. a request from an organization requestor for one or more potential collaborators in a determined subject matter area; (b) accessing, by the service provider, one or more profiles maintained by one or more social network services; (c) selecting, by the service provider, a subset of individuals described in the accessed profiles as being of potential interest to the requestor; (d) providing, by the service provider, to the requestor information describing the members of the subset of individuals, [009-0012]); and 
iv) generating a user ID and password (i.e. Security is provided not only by rules and policies implemented by the ICCOS server 128 and broker 158 but also by using authentication and establishing secure channels of communication over the untrusted network 116. Authentication may be performed in any suitable fashion. For example, authentication may be effected using digital certificates (with the certificate authority being the ICCOS network 154), and entry of an identity and/or protected password. The secure channel may be established using a suitable encryption/decryption algorithm that employs either symmetric or asymmetric keys. An example is a public and private key pair. The symmetric or asymmetric key pair could be generated and issued by the ICCOS network and provided in or out of band to each collaborator, [0094]);
b) entering additional profile information of the organization (i.e. The database 120 includes various types of corporate information, such as employee profiles 144a-x, contractor profiles 148a-j, and corporate collaboration profiles 152a-i, [0053]);
c) storing the profile information, user ID and password to an indexed location on a non-transitory computer-readable storage medium (i.e. The database 120 has a structure for accepting, storing and providing, on demand, data for one or more users or applications. The database structure can be defined by any suitable database model or schema, such as the relational model, object oriented model, hierarchical model, and network model or be schema-less, [0053]).

As per claim 17, Burritt teaches the system of claim 14, further comprising the organization conducting a search comprising the steps of:
a) entering a search query (i.e. search for potential candidate, [0061]; research and communicate with cross-company team members in the productive completion of cross-company efforts, [0051]; The content server 174 comprises social software, which includes one or more applications allowing subscribers to the social network to interact and share data and an explicit and/or implicit search engine, [0062]);
b) initiating a search to retrieve information related to the search query (i.e. receives queries indirectly from a potential collaborator, such as through a social network, or directly from the potential collaborator, seeking a potential collaborator having specified qualifications for collaboration projects, [0060]);
c) applying an automated learning algorithm (i.e. receives and processes queries from an ICCOS server 128 regarding potential collaborators for a defined collaboration project, [0060]) to retrieved information to generate a focused search (i.e. continuously updated information emanating from their ongoing interactions in the context of all of their professional activities, [0063]);
d) retrieving and displaying the results of the focused search (i.e. maintaining selected fields in the records of one database temporally up to date with respect to changes in the information stored, by the other database, in the selected or equivalent fields, [0041]); and
e) storing the focused search results to an indexed location (i.e. The database server 124 updates the database 154, as needed, and maps the data to fields of each social network 112a-m to receive all or part of the information, [0071]) on a non-(i.e. As the individual employee performs work over the years for multiple companies, he or she builds up a continuously updated record of accomplishment, recommendations and knowledge that is all readily re-usable and publishable by him or her, within the bounds of contractual agreements with prior employers, [0023]).

As per claim 18, Burritt teaches the system of claim 14, further comprising the organization creating a group comprising the steps of:
a) selecting at organizations to form a group (i.e. The system can provide a mechanism for subject matter experts, whether individuals or business organizations, to be paired with business organizations seeking collaboration partners, [0048]);
b) adding (i.e. such as changes (additions/deletions) to collaborators, objectives realized, result of collaboration, [0090]) the selected organizations to a queue (i.e. receives and processes queries from an ICCOS server 128 regarding potential collaborators for a defined collaboration project, and receives queries indirectly from a potential collaborator, such as through a social network, or directly from the potential collaborator, seeking a potential collaborator having specified qualifications for collaboration projects, [0060]);
c) saving a profile of the group of selected to organizations to an indexed location on a non-transitory computer-readable storage medium (i.e. Notifications are typically received from multiple collaborators involved in the same collaborative effort ... Each collaborator or employee/contractor for whom the communication is intended would receive a notice that the communication had been posted to the board, [0090]); and
(i.e. Each collaborator or employee/contractor for whom the communication is intended would receive a notice that the communication had been posted to the board. After authentication, the notified collaborator or employee/contractor could retrieve the communication or other electronic document, [0090]).

As per claim 19, Tumuluri teaches the system of claim 18, wherein the real-time collaborative activity comprises an activity selected from the group consisting of: sharing documents, sharing data, entering into collaborative projects, managing collaborative projects, messaging via message boards, messaging directly, conferencing via audio and conferencing via video (i.e. 3D models can be collaboratively transformed in real-time in all user's machines participating in the session, said transformation in 3D models include change in appearance, geometric transformation, addition and/or deletion of sub-objects, lighting, security, querying, measurements and notes, col. 6, lines 6-11).

As per claim 20, Burritt teaches the system of 14, further comprising the organization joining an existing group comprising the steps of:
a) requesting (i.e. receives queries indirectly from a potential collaborator, such as through a social network, or directly from the potential collaborator, seeking a potential collaborator having specified qualifications for collaboration projects, [0060]) to join the existing group (i.e. a request is received from a business organization for a collaboration candidate, [0079]);
(i.e. candidate collaborator responses are collected, packaged and forwarded to the requestor; The requestor can then contact directly candidate collaborators to negotiate the terms and conditions of the collaboration, [0085-0086]);
c) adding (i.e. such as changes (additions/deletions) to collaborators, [0090]) the organization to the existing group (i.e. in response to subsequent collaboration notifications, updates the profile. Further collaboration notifications contain information related to the progress of the collaboration, such as changes (additions/deletions) to collaborators, objectives realized, result of collaboration, skill ratings of other collaborators, and the like, [0090]);
d) saving a modified profile of the group that includes the added organization to an indexed location on a non-transitory computer-readable storage medium (i.e. The term "social network service" is a service provider that builds online communities of people, who share interests and/or activities, or who are interested in exploring the interests and activities of others, [0038]; interact and share data and an explicit and/or implicit search engine. These applications can share characteristics, [0062]); and
e) initiating a real-time collaborative activity among the organizations in the group (i.e. The term "social network service" is a service provider that builds online communities of people, who share interests and/or activities, or who are interested in exploring the interests and activities of others, [0038]; interact and share data and an explicit and/or implicit search engine. These applications can share characteristics, [0062]; the collaborative profile may act as an electronic bulletin board ... After authentication, the notified collaborator or employee/contractor could retrieve the communication or other electronic document, [0090]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MIRANDA LE/Primary Examiner, Art Unit 2153